DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1, 3, 12, 13 recite(s) the limitation "the time".  There is insufficient antecedent basis for this limitation in the claim(s).
Claim(s) 3, 11 recite(s) the limitation "the basis".  There is insufficient antecedent basis for this limitation in the claim(s).
Claim(s) 8 recites the limitation “wherein the event detection unit detects reception of information indicating an operation to be taken by the vehicle as the second control rule from the another vehicle or the road-to-vehicle communication device as the event to be the trigger”.  However, the metes and bounds required for the limitation is unclear. It is unclear whether “an operation to be taken by the vehicle” is the second control rule or the event that is the trigger.
Claim(s) 10 recite(s) the limitation "the control devices".  There is insufficient antecedent basis for this limitation in the claim(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 12, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170123419 (“Levinson”).
As per claim(s) 1, 12, 13, Levinson discloses control device comprising: 
an event detection unit that determines whether or not an event to be a trigger of changing a control rule at the time of autonomous driving of a vehicle is detected while the vehicle is performing the autonomous driving using a first control rule based on machine learning (see at least abstract: artificial intelligence and/or machine-learning techniques to predict an optimal course of action (or a subset of courses of action) for an autonomous vehicle system (e.g., one or more of a planner of an autonomous vehicle, a simulator, or a teleoperator) to undertake based on suboptimal autonomous vehicle performance and/or changes in detected sensor data (e.g., new buildings, landmarks, potholes, etc.), [0142]-[0151], [0152]: updated policy data 3694 may be received by a system (e.g., autonomous vehicle 3630a) after the event has already occurred and policy data (e.g., policy data 3672) in place at the time of the event may have been used to determine a selected candidate trajectory (e.g., 3652) from one or more computed (e.g., by planner 367) candidate trajectories (3653). The later received updated policy data 3694 may be accessed to implement candidate trajectory determinations at a future time when another event (e.g., detection by a sensor system and semantic classification by a perception and/or planner of potholes 3634) occasions machine learning to consider alternative policy data to avoid or otherwise mitigate the effects of the event on operation of the autonomous vehicle. For example, 
a control-rule change unit that changes the control rule at the time of the autonomous driving of the vehicle to a second control rule according to the event to be the trigger in a case where the event to be the trigger is detected by the event detection unit (see at least abstract, [0152]: updated policy data 3694 may include data representing rules associated with events or semantic classifications of pothole objects detected along a computed path of an autonomous vehicle and the rule may determine that candidate trajectories 3651 be rejected in favor of candidate trajectories 3653 because candidate trajectories 3653 avoid the possibility of contact with the potholes 3634, for example, [0157]: At a stage 3710, updated policy data associated with the event may be generated. The updated policy data may include the candidate trajectories.).

As per claim(s) 2, Levinson discloses wherein the event detection unit detects the event to be the trigger by way of another vehicle or a road-to-vehicle communication device (see at least abstract, [0152]: updated policy data 3694 may be received by a system (e.g., autonomous vehicle 3630a) after the event has already occurred and policy data (e.g., policy data 3672) in place at the time of the event may have been used to determine a selected candidate trajectory (e.g., 3652) from one or more computed (e.g., by planner 367) candidate trajectories (3653)).



As per claim(s) 4, Levinson discloses wherein the event detection unit detects, as the event to be the trigger, information indicating that an abnormality occurs in the sensor or that the dynamic information is any one of an accident, congestion, weather, traffic control, and road construction (see at least abstract: optimal subset of trajectories may be formed based on recommendations responsive to semantic changes (e.g., road construction), [0055]: weather, [0084]: traffic or accident data derived from a variety of sources, [0152]: updated policy data 3694 may include data representing rules associated with events or semantic classifications of pothole objects detected along a computed path of an autonomous vehicle and the rule may determine that candidate trajectories 3651 be rejected in favor of candidate trajectories 3653 because candidate trajectories 3653 avoid the possibility of contact with the potholes 3634, for example, [0155]: As another example, the confidence level extracted at the stage 3704 may be 

As per claim(s) 5, Levinson discloses wherein the second control rule is a rule for stopping the vehicle (see at least abstract, [0145]: the selected trajectory 3652 may be calculated to allow the autonomous vehicle 3630a to execute a safe stop trajectory to prevent the autonomous vehicle 3630a from potentially running over one or both of the potholes 3634 and being damaged and/or disturbing passengers).

As per claim(s) 7, Levinson discloses wherein the event detection unit detects presence of an obstacle on a course of the vehicle as the event to be the trigger (see at least abstract, [0084], [0108], [0152]: updated policy data 3694 may include data representing rules associated with events or semantic classifications of pothole objects detected along a computed path of an autonomous vehicle and the rule may determine that candidate trajectories 3651 be rejected in favor of candidate trajectories 3653 because candidate trajectories 3653 avoid the possibility of contact with the potholes 3634, for example, [0157]: At a stage 3710, updated policy data associated with the event may be generated. The updated policy data may include the candidate trajectories).

As per claim(s) 8, Levinson discloses wherein the event detection unit detects reception of information indicating an operation to be taken by the vehicle as the second control rule from the another vehicle or the road-to-vehicle communication device as the event to be the trigger .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of US 20170158175 (“Fairfield”).
As per claim(s) 6, Levinson does not explicitly disclose wherein, when the vehicle is traveling on a road having a plurality of lanes on each side, the event detection unit detects an occurrence of an accident in at least one of the plurality of lanes as the event to be the trigger.
However, Fairfield teaches wherein, when the vehicle is traveling on a road having a plurality of lanes on each side, the event detection unit detects an occurrence of an accident in at least one of the plurality of lanes as the event to be the trigger (see at least [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Levinson by incorporating wherein, when the vehicle is traveling on a road having a plurality of lanes on each side, the event detection unit detects an occurrence of an accident in at least one of the plurality of lanes as the event to be the trigger as taught by Fairfield in order to mitigate a collision.

(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Fairfield, and further in view of US 20190213429 (“Sicconi”).

As per claim(s) 9, Levinson does not explicitly disclose wherein the second control rule is a default rule before the first control rule is constructed.
However, Sicconi teaches wherein the second control rule is a default rule before the first control rule is constructed (see at least abstract, [0116]: invention uses machine learning to create models used to interpret the multiplicity of data collected in the car and for making real time decisions. Initially thresholds for acceleration (longitudinal, lateral->acceleration/braking, cornering), speed, distance (in sec) from vehicles ahead, distance from lane markings, times for eyes taking away from watching the road to check rearview mirror, instrument cluster, center dashboard, . . . based on speed, skill level, etc. are set using simple rules and common sense values. Data recording in driving simulators will be used to fine tune the initial models and convolutional neural networks will be used to extract visual features of drivers' behaviors).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Levinson by incorporating wherein the second control rule is a default rule before the first control rule is constructed as taught by Sicconi in order to provide a system with robust learning.

As per claim(s) 10, Levinson discloses wherein the second control rule is a common rule that is used in common among a plurality of the control devices (see at least abstract, [0158]: updated policy data may be communicated to a planner of at least one autonomous vehicle (e.g., to one or more autonomous vehicles in a fleet of autonomous vehicles)).

As per claim(s) 11, Levinson does not explicitly disclose an update information acquisition unit that acquires update information of the common rule; and a common rule update unit that updates the common rule on the basis of the update information.
However, Sicconi teaches an update information acquisition unit that acquires update information of the common rule; and a common rule update unit that updates the common rule on the basis of the update information (see at least abstract, [0062], [0116]: invention uses machine learning to create models used to interpret the multiplicity of data collected in the car and for making real time decisions. Initially thresholds for acceleration (longitudinal, lateral->acceleration/braking, cornering), speed, distance (in sec) from vehicles ahead, distance from lane markings, times for eyes taking away from watching the road to check rearview mirror, instrument cluster, center dashboard, . . . based on speed, skill level, etc. are set using simple rules and common sense values. Data recording in driving simulators will be used to fine tune the initial models and convolutional neural networks will be used to extract visual features of drivers' behaviors).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Levinson by incorporating an update information acquisition unit that acquires update information of the common rule; and a common rule update unit that updates the common rule on the basis of the update information as taught by Sicconi in order to provide a system with robust learning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including at least US 10,032,111; US 2018/0365533.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668